The indictment contains three counts; the first charging the manufacture of intoxicating liquor; the second, the unlawful possession of intoxicating liquor; and the third, the sale of intoxicating liquor to W.D. Fannin. That charging the sale was alone submitted to the jury; the others were abandoned.
S.H. Hill was charged by separate indictment containing two counts, the first, of the manufacture of intoxicating liquor; the second, of the possession of intoxicating liquor. S.H. Hill not being *Page 588 
charged with connection with the sale of the intoxicating liquor to Fannin, there was no error in overruling the motion to sever. The reasons for such ruling and the citation of authorities will be found in Cotton's case, 92 Tex.Crim. Rep.; see also Aven v. State, on motion for rehearing, 95 Tex.Crim. Rep., 253 S.W. Rep., 524.
The evidence that the liquor sold to Fannin was intoxicating is deemed sufficient. See Cathey v. State, 94 Tex.Crim. Rep., 252 S.W. Rep., 534.
The motion for rehearing is overruled.
Overruled.